DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application CN2017108098482, filed on 5/24/2019. However, the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency
of the application, and within the later of four months from the actual filing date of the
application or sixteen months from the filing date of the prior foreign application. See 37 CFR
1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371,
the claim for priority must be made within the time limit set forth in the PCT and Regulations
under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a) -(d) or (f),
365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is
considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept
an unintentionally delayed claim for priority and the petition fee.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support for claim 4 and 9’s recitation of “cte”.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
If it is possible to use a polymetric substrate with a surface coating or bath a metal, it is unclear as to how the substrate is a coin.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Mengel et al. (DE102013019585).
Mengel et al. teach an image forming element on a shiny substrate (paragraph 0002) with predetermined movements, comprising: a first profile and a second profile, on a surface of the element (1) comprising at least two profiles, where only one relief of the at least two reliefs of each of the first profile and the second profile reflects light at a certain angle of reflection (Figures 4 and 7).
With respect to claims 2 and 3, Mengel et al. teach that an approach effect of the profiles is apparent when light is reflected in a reflection angle "Ɵ1" and an effect of distancing of the profiles is apparent when light is reflected in an angle of reflection "Ɵ2" (Figure 7).  
With respect to claim 5, Mengel et al. teach that the shiny substrate can be a polymeric material having a coating of a metal exhibiting a metallic brightness (paragraph 0032).
With respect to claim 6, Mengel et al. teach that the metal exhibiting a metallic gloss of gold, zinc, or copper (paragraph 0033).
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Mengel et al.
Mengel et al. teach a method for generating reliefs that cause the formation of images with predetermined movements, which occur when the angle of reflection of a light on surfaces with embossed structures is varied, characterized in that it comprises: 
providing a substrate (1) having a metallic brightness; 
embossing on a surface of the substrate at least a first profile and a second profile,  having at least two reliefs (2), the second profile being adjacent to the first profile, and separated by a distance (page 2, line 41); 
obtaining an image by reflection of the light produced in the reliefs of the profiles, at a reflection angle "Ɵ1", which results in the appreciation of a first relative distance "X1" between the profiles;    
obtaining another image by the reflection of the light produced in the reliefs of the profiles, at a reflection angle "Ɵ2", which results in the appreciation of a second relative distance "X2" between the profiles (Figure 7); and 
where movement of the structure embossed from the reflection angle of " Ɵ1" to the reflection angle of "Ɵ2" create an optical approach-distance effect between the profiles, by the difference of distances between "X1" and " X2".  
Response to Arguments
Applicant’s arguments, see pages 3-5, filed 1/3/2022, with respect to the 112(b) rejections have been fully considered and the rejections have been withdrawn. 
Applicant's arguments filed 1/3/2022 have been fully considered but they are not fully persuasive. 
The document CN2017108098482 is filed as a priority document in the application. However, there is no priority claim to it.
With respect to the use of “cte”, neither the disclosure nor the remarks give clear support for the recitation of “cte”.  The Wikipedia page on Constant of Integration (https://en.wikipedia.org/wiki/Constant_of_integration) or conducting text searches do not lend to any explanation of what “cte” means. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745